Citation Nr: 1709083	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, diagnosed as left shoulder osteoarthritis. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for a non-diabetic skin disorder, to include tinea cruris, tinea pedis, and psoriasis, to include as due to jungle rot. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.  The Veteran has additional service in the Illinois Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In August 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In May 2014, April 2015, and March 2016, the Board remanded the appeal to the RO for additional development.  With respect to the left shoulder claim, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for bilateral ankle and foot disabilities were remanded in March 2016 along with the claims currently on appeal. Following development conducted pursuant to the March 2016 Remand, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral ankle and foot disabilities in an August 2016 rating decision. As these issues have been fully granted, they are no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issues of service connection for PTSD and for a non-diabetic skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current left shoulder disability, diagnosed as osteoarthritis of the glenohumeral and acromioclavicular joints. 

2. The Veteran's current left shoulder disability did not have its onset during active service. Symptoms of the current left shoulder disability were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation. The Veteran's current left shoulder disability is not etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in May 2005 and March 2006, prior to the initial adjudication of the claim. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. These notice letters also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, VA examination reports, VA medical opinions, and the Veteran's statements, including his testimony at the August 2014 Board hearing.

Throughout the appeal, the Veteran has indicated that at least one private physician has linked his left shoulder disability to service. In addition, during the August 2014 Board hearing, the Veteran indicated that he would attempt to obtain and submit such a private medical opinion. Finally, in April 2016, the AOJ sent correspondence to the Veteran requesting that he submit any additional private medical records or complete a VA Form 21-4142 (Authorization for Release of Information) to allow VA to retrieve any outstanding private medical records. To date, the Veteran has not provided any additional private medical records or submitted a completed VA Form 21-4142. The duty to assist is not a one-way street; a veteran is obliged to cooperate in the development of a pending claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

The Veteran was afforded VA examinations in September 2005 and June 2015. 38 C.F.R. § 3.159(c)(4). In addition, medical opinions were obtained in July 2015 and July 2016. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examinations and medical opinions are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Service Connection for a Left Shoulder Disability

The Veteran contends that his current left shoulder disability is a direct result of parachuting activities he performed during his active service. Specifically, he contends that he experienced a few "bad" landings during service that resulted in left shoulder pain that has continued on a recurrent basis since service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Osteoarthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as osteoarthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a current left shoulder disability. Following VA examination in June 2015, the VA examiner diagnosed osteoarthritis of the left glenohumeral and acromioclavicular joints. At that time, the Veteran reported pain with certain movements, such as reaching and lifting, primarily at or above shoulder level. 

The preponderance of the evidence is against a finding that the Veteran's left shoulder disability began during service or that he otherwise experienced chronic symptoms of the left shoulder disability during service. The preponderance of the evidence is also against a finding that symptoms of the left shoulder disability manifested to a compensable degree within one year of service or were continuous since service separation. Further, the preponderance of the evidence is against a finding that the left shoulder disability is otherwise related to active service.

Service medical records do not reflect any symptoms, of, diagnosis of, or treatment for a left shoulder disability. The December 1970 service separation examination report reveals a normal upper extremity examination. The service physician noted no current diagnoses or defects. 

A November 2004 private treatment record reflects that the Veteran reported left shoulder pain just below and medial to the scapular tip/superior border. The physician diagnosed left shoulder rotator cuff strain with compensatory muscle pain in the rhomboid and trapezius muscles. 

A February 2005 private treatment record reflects that the Veteran reported continued left shoulder pain as well as pain in the right shoulder, which the Veteran believed to be radiating from his neck. The Veteran reported being involved in a motor vehicle accident in 1989 that resulted in a "blown out disk" at the T1-T2 spinal level. 

A March 2005 private treatment record reflects that the Veteran reported bilateral shoulder pain. The private physician diagnosed impingement syndrome. 

Upon VA examination in September 2005, the Veteran reported chronic pain between his left shoulder blade and his spine, but was unable to indicate when the pain started. The Veteran attributed this pain to his parachuting experience during service, and reported performing 10 to 15 jumps off a static line and several low jumps without a parachute; the Veteran denied any acute injuries during service. Upon physical examination, the VA examiner documented full range of motion, full strength, and negative testing for shoulder impingement; however, he noted tenderness to palpation and tightness in the left rhomboid muscle. Diagnostic imaging via X-ray revealed a "normal appearing left shoulder." Following examination, the VA examiner diagnosed left rhomboid muscle strain. The VA examiner indicated that he did "not believe [the rhomboid muscle strain] is secondary to [the Veteran's] parachute jumps." 

A November 2005 private treatment record reflects that the Veteran reported left rhomboid muscle pain and tightness. The private physician diagnosed "muscular pain related to his work sitting in a [police] squad car for extended hours." 

In a statement attached to the March 2010 Substantive Appeal (VA Form 9), the Veteran indicated that he was told by his private physician that his left shoulder condition "was caused by a[n] intense impact due to [his] parachute landing." The Veteran continued: "The doctors clearly told me that it was an intense and violent impact which caused this injury. It was a bad parachute landing in the military which injured my shoulder." The Veteran further indicated that he has experienced shoulder pain and limited range of motion for years. 

During the August 2014 Board hearing, the Veteran testified that he performed ten parachute jumps during his active service. The Veteran described one "bad" landing that occurred in the summer of 1968 when he landed in rocky drop zone. See Hearing Transcript pp. 20-22.

Upon VA examination in June 2015, the Veteran reported recurrent left shoulder pain since service, which he attributed to two parachute "bad" landings. He reported not seeking treatment during service, and not after service until 1995, at which time he was treated with prescription medication for one month. The Veteran denied any known shoulder injuries since service. Following examination, the VA examiner diagnosed left glenohumeral and acromioclavicular joint osteoarthritis. 

In a July 2015 supplemental medical opinion, a different VA examiner opined that diagnosed left shoulder disability was less likely than not related to or caused by the Veteran's military service "because of the lack of medically-based, clinical evidence to support a nexus between service and current clinical findings." In addition, the VA examiner opined that it is at least as likely as not that the Veteran's left shoulder disability was caused or related to his civilian employment, sports activities, and the natural aging process. 

In a July 2016 addendum medical opinion, the June 2015 VA examiner opined that the Veteran's left shoulder disability was less likely related to his service or any incident of his service, to include his parachute jumping. As rationale, the VA examiner noted that X-ray testing during the September 2005 VA examination were normal, and "if [the] veteran had [an] injury to his left shoulder during service ... it would have shown degenerative changes in his left shoulder after 35 years ... but did not show in the shoulder X-ray" performed in September 2005. Rephrased, the VA examiner indicated that he would have expected to see degenerative changes upon the September 2005 X-ray, 35 years after service separation, if the Veteran has sustained an injury as described during service.

While the Veteran denied any acute left shoulder injury during service during the September 2005 VA examiner, the Veteran has also described one or two "bad" parachute landings during service that resulted in some amount of contemporaneous left shoulder pain. Service personnel records reflect that the Veteran was awarded, among other medals and commendations, the Combat Infantryman Badge and the Parachutist Badge. The Veteran's statements are consistent with the circumstances, conditions, or hardships of his service. 38 U.S.C.A. § 1154(b). Therefore, in the absence of clear and convincing evidence to the contrary, the Veteran's statements that he experienced left shoulder pain during service following one or two "bad" parachute landings are presumed credible. 

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury. Competent evidence of a current disability and of a nexus between service and a current disability is still required. Wade v. West, 11 Vet. App. 302 (1998). In this regard, the preponderance of the evidence is against a finding of a nexus to service. 

In the July 2016 addendum medical opinion, the VA examiner noted that contemporaneous diagnostic testing revealed the presence of osteoarthritis in both the glenohumeral and acromioclavicular joints of the left shoulder. However, he also noted that diagnostic testing performed in connection with the September 2005 VA examination documented a lack of arthritis. The VA examiner opined that it was less likely than not that the current arthritis was related to any aspect of service, including the parachute landings described by the Veteran. As rationale, the VA examiner explained that had the Veteran experienced an injury to the left shoulder during service, the September 2005 X-ray would have likely demonstrated degenerative changes. As the September 2005 X-ray documented a "normal appearing left shoulder," the VA examiner found it unlikely that the Veteran's current arthritis was related to service. This opinion is consistent with the opinion of the July 2015 VA examiner who found it more likely that the Veteran's current disability was attributable to his civilian employment, sports activities, and the natural aging process. 

Together, the June 2015 and July 2015 VA examiners provided opinion evidence that weighs against the Veteran's claim. The opinions are competent and probative evidence. The June 2015 VA examiner interviewed the Veteran and performed an appropriate examination. Both VA examiners reviewed the claims file and provided medical opinions, which taken together, are supported by well-reasoned rationale. There are no conflicting competent medical opinions of record. See also Board Hearing Transcript pp. 23-24. 

Moreover, since the Veteran filed the initial claim of service connection in March 2005, his left shoulder region complaints have varied in location and have been variously attributed to different pathologies. In 2004 and 2005, the Veteran described pain at the top of the left shoulder blade and between the shoulder blade and the spine. These complaints were attributed to pathology of the trapezius and rhomboid muscles; however, there is no competent medical evidence linking these complaints to service. Specifically, the September 2005 VA examiner found these complaints not likely attributable to the parachute activities described by the Veteran. The Veteran's private physician, in November 2005, attributed these complaints to extended periods of sitting in his patrol car. Similarly, the February 2005 private treatment record reflects that the Veteran attributed bilateral shoulder pain to a neck/thoracic spine disability, which he acquired as the result of a post-service motor vehicle accident. Finally, while the Veteran's private physicians have also provided diagnoses of rotator cuff strain and impingement syndrome, there is no indication that these diagnoses are related to any aspect of the Veteran's service. 

In addition, while the Veteran has a current diagnosis of osteoarthritis in two joints that comprise the left shoulder complex, the first documentation of arthritis in these joints is found in the June 2015 VA examination report. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). As indicated above, the diagnostic X-ray performed in connection with the September 2005 VA examination documented a lack of arthritis or degenerative changes. Therefore, symptoms of the Veteran's current left shoulder disability did not manifest to a compensable degree within one year of discharge from service and were not continuous since service.

The Veteran is competent to report symptoms of left shoulder pain that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of his current left shoulder back disability due to the medical complexity of the matter involved. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Musculoskeletal diseases, such as osteoarthritis, require specialized training for determinations as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. 

The Veteran indicated in the March 2010 Substantive Appeal (VA Form 9) that a physician informed the Veteran that his left shoulder disability was attributable to a "bad" parachute landing in service. While the Veteran is competent to relate findings relayed to him by a private physician, this purported medical opinion is not found among the private medical records obtained in connection with this appeal. As discussed above, VA has obtained private medical records for which the Veteran has authorized VA to obtain. In addition, following the August 2014 Board hearing, the undersigned Veterans Law Judge provided the Veteran with opportunity to obtain such an etiological opinion; however, the Veteran has not provided such opinion. Even assuming the Veteran's statements as to what was relayed to him are accurate, without corroborating evidence or rationale for the opinion, the bare conclusion is of no probative value. See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); see also Bloom v. West, 12 Vet. App. 185, 187 (1999). 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of his left shoulder disability in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for the left shoulder disability may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's left shoulder disability to his active service, the Board finds that the left shoulder disability was not incurred during service and is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disability is denied. 


REMAND

The Veteran has been afforded three VA examinations regarding the claimed PTSD. Following each examination, the VA examiner indicated that the Veteran did not meet the requisite diagnostic criteria for PTSD. However, as a result of the development directed by the Board in March 2016 and completed by the AOJ, evidence has been obtain indicating that between August 2009 and March 2010, the Veteran received mental health treatment from a VA Vet Center under a treatment diagnosis of PTSD. These documents have not been reviewed by a medical professional with a view towards establishment of a diagnosis. Colvin v. Derwinski, 1 Vet.App. 171 (1991) (holding the Board is without expertise to opine as to medical matters). As the issue of a current disability is not resolved, an addendum medical opinion is needed. 

Regarding the claimed non-diabetic skin condition, in March 2016 the Board directed a medical opinion be obtained as to whether any of the diagnosed non-diabetic skin conditions were related to service. While a medical opinion was obtained in July 2016, the VA examiner did not provide the requested opinion. Instead, the VA examiner provided an etiological opinion as to whether acanthosis nigricans, an already service-connected condition, was related to service. Therefore, an addendum medical opinion is needed. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the June 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the claimed PTSD. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinion:

Has the Veteran, at any time during the appeal period (March 2005 to present) satisfied the diagnostic criteria for a diagnosis of PTSD?

The Board is cognizant that the current diagnostic criteria is outlined in the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5); however, the VA examiner is advised that the Veteran's claim is governed by the diagnostic criteria outlined in the Fourth Edition (DSM-IV). Therefore, the VA examiner MUST consider whether the Veteran met the diagnostic criteria under both the DSM-IV and DSM-5 criteria. 

The VA examiner is specifically asked to reconcile the findings of the VA examiners with the clinical diagnosis of PTSD provided by the mental health counselor at the VA Vet Center. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinion. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*Service personnel records reflect that the Veteran served in the Republic of Vietnam from May 1969 to December 1970. He was awarded, among other medals and commendations, the Republic of Vietnam Service Medal, the Republic of Vietnam Campaign Medal, the Combat Infantryman Badge, and the Parachutist Badge. Combat stressors are acknowledged.

*In March 2005, the Veteran filed a claim of service connection for PTSD "due to combat in Vietnam." In an attached statement, the Veteran detailed both mental and physical symptoms he attributed to his PTSD, specifically noting that he will often "go back to situations that happened in Vietnam and think about them."

*Upon VA examination in September 2005, the Veteran reported recurrent distressing thoughts of his experiences in Vietnam and recounted several combat encounters. The Veteran denied flashbacks and avoidant behaviors, but reported vivid nightmares and night sweats. The Veteran also reported currently working as a firearms instructor. Following examination, the VA examiner indicated that the Veteran did not satisfy the DSM-IV diagnostic criteria for any acquired psychiatric disorder. The VA examiner specifically indicated that the Veteran did not meet the criteria for PTSD. While the VA examiner indicated that the Veteran might have met the full criteria in the past and was minimizing the symptoms during the current examination, he found this possibility "doubtful" as the Veteran was unable to recount any "experiences that were significantly traumatic for him while in the service to have caused significant fear or horror.

*In August 2009, the Veteran began mental health counseling at a VA Vet Center. Following an intake examination, the Vet Center counselor indicated that the Veteran met the DSM-IV diagnostic criteria for PTSD. Attached to this intake examination were the July 2009 and August 2009 statements provided by the Veteran along with description of additional stressors reported by the Veteran. VA Vet Center treatment records dated between August 2009 and March 2010 reflect continued treatment for PTSD.

*Upon VA examination in November 2013, the Veteran provided stressor information, which the VA examiner found sufficient to meet Criterion A of the DSM-IV criteria, and that the stressor was related to the Veteran's fear of hostile military or terrorist activity. However, the VA examiner opined that the Veteran did not meet the full diagnostic criteria as he reported insufficient symptoms of reenactment, avoidance, and hyperarousal. The VA examiner noted the VA Vet Center diagnosis of PTSD, but indicated that the Veteran's specific symptoms and areas of involvement were not well delineated. 

*Upon VA examination in June 2015, the Veteran provided stressor information, which the VA examiner found sufficient to meet Criterion A of the DSM-5 criteria, and that the stressor was related to the Veteran's fear of hostile military or terrorist activity. However, the VA examiner indicated that the Veteran did not meet the full diagnostic criteria for a diagnosis of PTSD under the DSM-5 criteria; notably, the VA examiner indicated that the Veteran did not report sufficient symptoms related to reenactment, avoidance, negative alterations in cognition and mood, or hyperarousal. The VA examiner further indicated that the Veteran did not meet the diagnostic criteria for any acquired psychiatric diagnosis under the DSM-5 criteria.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Return the claims file to the VA examiner who performed the June 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's non-diabetic skin conditions. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence and history provided by the Veteran, the VA examiner is asked to offer the following opinions:

a. Is the Veteran's tinea pedis etiologically related to any aspect of the Veteran's service?

b. Is the Veteran's tinea cruris etiologically related to any aspect of the Veteran's service?

c. Is the Veteran's psoriasis etiologically related to any aspect of the Veteran's service?

The Board is cognizant that none of these skin disorders were diagnosed during the June 2015 VA examination; however, these skin disorders were diagnosed at some point during the appeal period, and therefore, may service as the basis for a service-connected disability. Moreover, the Veteran has provided consistent statements that these skin conditions are periodic and recurrent in nature. Therefore, in forming the above opinions, the VA examiner should not rely solely on the lack of an active skin disorder demonstrated during the June 2015 VA examination. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*April 1970 service treatment records reflect that the Veteran reported several boils. The service clinician cleaned and bandaged the affected areas.

*The December 1970 service separation examination report reveals a normal skin examination. The service physician noted no diagnoses or defects.

*A December 1981 VA treatment record reflects that the Veteran reported a rash in his groin area and fungus on his feet ever since his service in the Republic of Vietnam. The VA clinician diagnosed tinea cruris and tinea pedis. A February 1982 VA treatment record indicated that both conditions were currently resolving.

*In February 1984, the Veteran sought service connection for a skin condition due to exposures to Agent Orange. In a contemporaneous statement, the Veteran indicated that he initially sought treatment in April 1982 for what he was told by his physician was a fungal infection due to his service in Southeast Asia.

*Upon VA examination in April 1984, the Veteran reported initially developing a fungal infection while serving in the Republic of Vietnam; he also reported recurrent episodes of the fungal infection since service. The VA examiner diagnosed tinea pedis, and noted the cyclical nature of the Veteran's symptoms.

*An April 2005 private treatment record reflects the Veteran sought treatment for multiple skin conditions. The private physician provided the following diagnoses: hand eczema; multiple seborrheic keratoses and/or pseudoacanthosis nigricans; multiple skin tags associated with pseudoacanthosis nigricans; and tinea corporis and tinea pedis with onychomycosis.

*Upon VA examination in September 2005, the Veteran reported chronic tinea pedis; a darkened area of skin in his groin, underneath his arms, on his low back, and on his feet; and excessive sweating in his groin, low back, and under his arms. Upon physical examination, the VA examiner noted "darkened, almost alligator skin" across the low back and under both axillae, as well as darkened skin in both groins. Following examination, the VA examiner diagnosed "either chronic tinea versus chronic eczema." The VA examiner did not provide an etiological opinion regarding the Veteran's skin condition.

*Private treatment records dated in December 2005 reflect that in addition to the acanthosis nigricans, the Veteran presented with eczema-like mounding of skin on his scrotum and above his ears. The private physician indicated that these lesions appeared to represent psoriatic-type disease and not necessarily related to the insulin-resistance issue connected to the acanthosis nigricans. Biopsy of the scrotal lesion revealed chronic psoriasiform dermatitis. The private dermatologist found no evidence of fungal disease.

*During the August 2014 Board hearing, the Veteran testified that he has experienced recurrent episodes of skin rashes since service. 

*Upon VA examination in June 2015, the Veteran reported first experiencing jungle rot in his feet during service, and experiencing recurrent episodes since service; however, the Veteran denied currently experiencing any foot symptoms. He did report current symptoms of psoriasis at his elbows and hairline, which was diagnosed in April 2015.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. Then, review the VA examiners' reports to ensure that they adequately respond to the above instructions, including providing an adequate explanation in support of the requested opinions. If a report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


